REEVES, Chief Judge.
This motion is based upon the fact that prior to the filing of the instant suit the defendant had heretofore, to-wit, on December 30, 1949, filed a suit for a declaratory judgment against the plaintiffs. This suit is numbered 6135 and is pending in this court. The defendant in this action seeks delay of adjudication until the questions raised in the declaratory judgment suit have been determined.
Attention is called to Rule 13(a), Federal Rules of Civil Procedure, 28 U.S.C.A., which requires a counterclaim under certain contingencies, and it is argued by counsel for the defendant that a counterclaim in case 6135 would have the identical effect as this independent suit. It is unnecessary either to dismiss or delay this action. All of the questions can be resolved by consolidating this action with case numbered 6135.
Accordingly, the two actions, No. 6682 and No. 6135, will be consolidated so that all of the questions can be • determined in one proceeding.